UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2011 Commission File Number 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On November 10, 2011, CIBT Education Group Inc. (the “Company”) issued a news release announcing the launch of American Hotel Lodging Association Educational Institute (“AHL-EI”) programs in the Hainan province of China. AHL-EI is a licensor of hospitality and hotel management educational content. The Company holds the exclusive license to offer AHL-EI content in China and the Philippines. A copy of the news release is attached hereto. EXHIBITS Number Description of Exhibit November 10, 2011 News Release– “CIBT Launches Hotel Management Programs in Hainan, China” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:November 10, 2011 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
